Citation Nr: 1427768	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for sleep apnea, as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a higher initial rating, in excess of 50 percent, for PTSD.

4.  Entitlement to a compensable initial rating for laceration of the right elbow with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and Veteran's Sister


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in December 2006, denied service connection for hepatitis C; in September 2010, denied service connection for sleep apnea, and granted service connection for laceration of the right elbow, evaluated as noncompensable from January 28, 2010; and in January 2013, granted service connection for PTSD evaluated as 50 percent disabling from November 19, 2007.

The Veteran testified before the undersigned Veterans Law Judge in an April 2014 Travel Board hearing in Waco, Texas, and a copy of the transcript has been associated with the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issues of service connection for sleep apnea, and increased ratings for PTSD and laceration of the right elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran met multiple risk factors for contracting hepatitis C during active service, including high-risk sexual activity and exposure to blood in combat.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement of service connection for hepatitis C, the Board is granting the claim.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.

Service Connection Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998). 


Service Connection for Hepatitis C

The Veteran contends his hepatitis C is due to military service.  He competently and credibly reported that he was exposed to blood from a fellow Service Member injured in combat, and that he had unprotected sex with multiple partners.

Service treatment records show the Veteran was treated for gonorrhea and genital warts multiple times during active service.  There is no record of exposure to blood pathogens during active service.

VA treatment records indicate the Veteran was diagnosed with hepatitis C in October 2005.  The Veteran's risk factors for hepatitis C were noted as blood to skin contact during combat, multiple sex partners with a past medical history of gonorrhea, and injection drug use in 1984 and 1985.  See VA treatment addendum, dated November 15, 2005.  In June 2007, a VA medical provider assessed chronic hepatitis C infection and noted that based on the Veteran's past medical history, suspected duration of the hepatitis infection was 25-35 years.

The Veteran was provided a VA examination in March 2009, at which time the VA examiner opined that he could not provide a nexus opinion without resorting to mere speculation.  The VA examiner noted that the Veteran had multiple episodes where he could have contracted the disease, and that the VA examiner was unable to determine if one or all could have contributed to the Veteran getting hepatitis C.  

The Board finds it probative that the Veteran met multiple risk factors for contracting hepatitis C during active service, including high-risk sexual activity related to having multiple sex partners and exposure to blood in combat; and that a VA medical provider opined that the hepatitis C infection could have originated as long as 25-35 years ago.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence supports the claim for service connection for hepatitis C, and the claim is granted.

ORDER

Service connection for hepatitis C is granted.


REMAND

The Board finds that additional development is needed to adjudicate the issues of service connection for sleep apnea, secondary to PTSD, and higher initial ratings for PTSD and laceration of the right elbow.

Sleep Apnea:

The Veteran was provided a VA examination for sleep apnea in March 2013, at which time the VA examiner provided a negative opinion regarding a relationship between sleep apnea and PTSD.  The VA examiner also noted, however, that the Veteran was not service connected for PTSD, which was an incorrect fact, and failed to address aggravation in the opinion.  Therefore, the Board finds that a remand is necessary on this matter to clarify the opinion.

PTSD and Laceration of the Right Elbow:

The Veteran testified in an April 2014 Travel Board hearing that his PTSD and right elbow disabilities had worsened since his last VA examinations in January 2013 and October 2012 respectively.  Therefore, the Board finds that remand is necessary to provide the Veteran with new VA examinations to assist in determining the current level of impairment caused by his PTSD and right elbow disabilities.

Accordingly, these issues are REMANDED for the following action:

1. After obtaining any necessary consent and authorization for release, obtain any outstanding private treatment records, since November 2008, pertaining to the Veteran's psychiatric disability.  Once obtained, the treatment records should be associated with the record.

2. Obtain any outstanding VA treatment records for the Veteran's psychiatric disability and his right elbow disability.  Once obtained, the treatment records should be associated with the record.



3. If possible, obtain an addendum opinion from the March 2013 VA examiner.  Otherwise, schedule the Veteran for a new VA examination to determine the nature and etiology of his sleep apnea.  The claims file must be provided to the examiner.  The examiner is asked to provide opinions as to the following:  

a. Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's sleep apnea is proximately due to or the result of service-connected PTSD?

b. Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's sleep apnea has been aggravated beyond the natural progression of the disease by the service-connected PTSD?

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Schedule the Veteran for the appropriate VA examination to determine the severity of his service-connected PTSD. 

5. Then, schedule the Veteran for the appropriate VA examination(s) to determine the severity of his service-connected laceration of the right elbow with scar.

The examiner should address the Veteran's lay statements regarding tingling and numbness in his right fingertips and that his hand shakes.  The examiner should address whether the reported symptoms of tingling and numbness in the fingertips and his hand shaking are related to the Veteran's service-connected right elbow disability.

6. After all development has been completed, the AOJ should readjudicate the issues of service connection for sleep apnea and higher initial ratings for PTSD and laceration of the right elbow.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


